REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 2, 2016, between Peak Resorts, Inc., a Missouri corporation (the
“Company”), and Cap 1 LLC, a Delaware limited liability company (the
“Investor”).

A. The Company and the Investor are parties to a Securities Purchase Agreement,
dated as of August 22, 2016 (the “Purchase Agreement”), pursuant to which the
Investor is purchasing (x) 20,000 shares of 8% Series A Cumulative Convertible
Preferred Stock of the Company (the “Preferred Stock”) and (y) Warrants (as
defined in the Purchase Agreement); and

B. In connection with the transactions contemplated by the Purchase Agreement,
and pursuant to the terms of the Purchase Agreement, the Parties desire to enter
into this Agreement in order to grant to the Investor and certain of its
permitted transferees certain demand and piggyback registration rights covering
its Common Stock (as defined herein), all in accordance with the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Investor hereby agree as follows:

1. Demand Registrations.

(a) Short­Form Registrations.  At any time after six (6) months following the
date hereof, Holders of a majority of the then outstanding Registrable
Securities may request registration under the Securities Act of all or any
portion of their Registrable Securities on Form S-3 or any successor form (each,
a “Short­Form Registration”), which may, if so requested, be a “shelf”
registration under Rule 415 under the Securities Act.  A registration shall not
count as one of the permitted Short­Form Registrations unless and until a
registration statement relating thereto has become effective under the
Securities Act.  Each request for a Short­Form Registration shall specify the
number of Registrable Securities requested to be registered.

(b) Long­Form Registrations.  At any time that a Holder is then eligible to
request registration under the Securities Act of all or any portion of its
Registrable Securities but where Short­Form Registration pursuant to Section
1(a) of this Agreement is not available to be used by the Company in respect of
such proposed registration, but in any event no sooner than six (6) months after
the date hereof, Holders of a majority of the then outstanding Registrable
Securities shall be entitled to request a registration on Form S-1 or any
similar form (each, a “Long­Form Registration”).  A registration shall not count
as one of the permitted Long­Form Registrations unless and until a registration
statement relating thereto has become effective under the Securities Act and
each requesting Holder is able to register and sell at least fifty percent (50%)
of its Registrable Securities thereunder.

(c) Priority on Demand Registration.  Holders of a majority of the then
outstanding Registrable Securities shall have the right to request that a Demand
Registration be effected as an underwritten offering at any time, subject to
this Section 1 by delivering to the Company a notice setting forth such request
and the number of Registrable Securities sought to be



 

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

disposed of by such Holder in such underwritten offering.  All Holders proposing
to participate in such underwriting shall (i) enter into an underwriting
agreement in customary form with the underwriter(s) selected for such
underwriting by a majority of the Registrable Securities included in such
offering, which underwriter(s) shall be reasonably acceptable to the Company,
provided that, with respect to such underwriting agreement or any other
documents reasonably required under such agreement, (A) no Holder shall be
required to make any representation or warranty with respect to or on behalf of
the Company or any other stockholder of the Company and (B) the liability of any
Holder shall be limited as provided in Section 7(b) hereof, (ii) complete and
execute all questionnaires, powers-of­attorney, indemnities, opinions and other
documents required under the terms of such underwriting agreement, (iii) provide
all customary information reasonably requested by the Company or the underwriter
in connection with such registration; and (iv) comply with all federal and state
securities laws applicable thereto in connection with such registration.

If the managing underwriter(s) for an underwritten offering advise(s) the
Company and the Holders in writing that the dollar amount or number of
Registrable Securities which the Holders desire to sell, taken together with all
other Common Stock or other securities which the Company desires to sell and the
Common Stock or other securities, if any, as to which registration has been
requested pursuant to written contractual piggyback registration rights held by
other stockholders of the Company, if any, who desire to sell or otherwise,
exceeds the maximum dollar amount or maximum number of securities that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of securities, as
applicable, the “Maximum Threshold”), then the Company shall include in such
registration: (1) the Registrable Securities (pro rata in accordance with the
number of Registrable Securities which such Holders have requested be included
in such underwritten offering, regardless of the number of Registrable
Securities or other securities held by each such Person) that can be sold
without exceeding the Maximum Threshold; (2) to the extent that the Maximum
Threshold has not been reached under the foregoing clause (1), the Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Threshold; (3) to the extent that the Maximum Threshold
has not been reached under the foregoing clauses (1) and (2), the Common Stock
or other securities for the account of other Persons that the Company is
obligated to register pursuant to written contractual arrangements, if any, with
such Persons and that can be sold without exceeding the Maximum Threshold; and
(4) to the extent that the Maximum Threshold has not been reached under the
foregoing clauses (1), (2) and (3), the Common Stock that other stockholders
desire to sell that can be sold without exceeding the Maximum Threshold to the
extent that the Company, in its sole discretion, wishes to permit such sales
pursuant to this clause (4).

A request for an underwritten offering may be withdrawn by Holders of a majority
of the Registrable Securities proposed to be included in such offering prior to
the consummation thereof, and, in such event, such withdrawal shall not be
treated as a request for an underwritten offering which shall have been effected
pursuant to the immediately preceding paragraph.  In no event will a Demand
Registration count as a Demand Registration unless at least fifty percent (50%)
of all Registrable Securities requested to be registered in such Demand
Registration by the Holders initiating such Demand Registration are, in fact,
registered in such registration.

(d) The Company shall not be obligated to effect (i) more than four (4)
Short-Form Registrations or Two (2) Long­Form Registration pursuant to this
Agreement, (ii) more than



2

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

one (1) Demand Registration (including any underwritten offering) during any
nine (9) month period or (iii) any Demand Registration unless the number of
Registrable Securities sought to be registered on such Registration Statement is
(A) at least thirty percent (30%) of the Registrable Securities in the case of a
Short­Form Registration and fifty percent (50%) of the Registrable Securities in
the case of a Long­Form Registration (subject to adjustment for any stock
dividend or stock split or in connection with an exchange or combination of
shares, recapitalization, merger, consolidation or other reorganization) and (B)
no less than 1,000,000 Registrable Securities.

(e) Notwithstanding and in addition to the other registration obligations set
forth in this Section 1, in the event the Securities and Exchange Commission
informs the Company that all of the Registrable Securities cannot, as a result
of the application of Rule 415, be registered for resale as a secondary offering
on a single registration statement (the “Initial Registration Statement”), the
Company agrees to promptly (i) inform each of the Holders thereof and use its
commercially reasonable efforts to file amendments to the Initial Registration
Statement as required by the Securities and Exchange Commission and/or (ii)
withdraw the Initial Registration Statement and file a new registration
statement (a “New Registration Statement”), in either case covering the maximum
number of Registrable Securities permitted to be registered by the Securities
and Exchange Commission, on Form S-3 or such other form available to register
for resale the Registrable Securities as a secondary offering; provided,
however, that prior to filing such amendment or New Registration Statement, the
Company shall be obligated to use its commercially reasonable efforts to
advocate with the Securities and Exchange Commission for the registration of all
the Registrable Securities in accordance with the Commission Guidance, including
without limitation, Compliance and Disclosure Interpretation 612.09.  In the
event the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i) or (ii) above, the
Company will use its commercially reasonable efforts to file with the Securities
and Exchange Commission, as promptly as allowed by the Securities and Exchange
Commission or Commission Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement, as amended (the “Remainder
Registration Statements”).

(f) Notwithstanding any other provision of this Agreement, if any Commission
Guidance sets forth a limitation of the number of Registrable Securities to be
registered on a particular Registration Statement (notwithstanding the Company’s
commercially reasonable efforts to advocate with the Securities and Exchange
Commission for the registration of all or a greater number of Registrable
Securities), then, unless otherwise directed in writing by a Holder as to its
Registrable Securities, the amount of Registrable Securities to be registered on
such Registration Statement will be reduced pro rata among the Holders based on
the total number of Registrable Securities held by such Holders.

2. Piggyback Registrations.

(a) Right to Piggyback.  Whenever the Company proposes to register any of its
securities under the Securities Act, and the registration form proposed to be
used may be used to register the resale of Registrable Securities (each, a
“Piggyback Registration”), the Company shall give prompt written notice (in any
event at least ten (10) Business Days prior to the



3

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

anticipated filing date of the Registration Statement relating to such
registration) to each Holder of its intention to effect such a registration and
shall use its commercially reasonable efforts to include in such registration
all Registrable Securities with respect to which the Company has received a
written request from each Holder for inclusion therein within five (5) Business
Days following such Holder’s receipt of the Company’s notice.  All Holders
proposing to distribute their securities through a Piggyback Registration that
involves an underwriter(s) shall enter into an underwriting agreement in
reasonable and customary form with the underwriter(s) selected for such
Piggyback Registration, provided that, with respect to such underwriting
agreement or any other documents reasonably required under such agreement, (i)
no Holder shall be required to make any representation or warranty with respect
to or on behalf of the Company or any other stockholder of the Company, (ii) the
liability of any Holder shall be limited as provided in Section 7(b) hereof,
(iii) each Holder shall complete and execute all questionnaires,
powers-of­attorney, indemnities, opinions and other documents reasonably
required under the terms of such underwriting agreement, (iv) each Holder shall
provide all customary information reasonably requested by the Company or the
underwriter in connection with such registration and (v) each Holder shall
comply with all federal and state securities laws applicable thereto in
connection with such registration.  No registration effected under this Section
2 shall relieve the Company of its obligations to effect a Demand Registration
required by Section 1.  If at any time after giving notice of its intention to
register any Company securities pursuant to this Section 3(a) and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register such
securities, the Company shall give notice to all of the Holders participating in
such Piggyback Registration and, thereupon, shall be relieved of its obligation
to register any Registrable Securities in connection with such registration.

(b) Reduction of Offering.  If the managing underwriter(s) for a Piggyback
Registration that is to be an underwritten offering advises the Company and the
Holders that, in their opinion, the dollar amount or number of Common Stock or
other securities which the Company desires to sell, taken together with Common
Stock or other securities, if any, as to which registration has been demanded
pursuant to written contractual arrangements with third parties, if any, the
Registrable Securities as to which registration has been requested under this
Section 2, and the Common Stock or other securities as to which registration has
been requested pursuant to the written contractual piggyback registration rights
of other stockholders of the Company, exceeds the Maximum Threshold, then the
Company shall include in any such registration:

(i) If the registration is undertaken for the Company’s account: (A) first, the
Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Threshold, and (B) second, to the extent that
the Maximum Threshold has not been reached under the foregoing clause (A), the
Registrable Securities and the Common Stock or other securities proposed to be
sold for the account of Holders and other Persons that the Company is obligated
to register pursuant to any written contractual piggyback registration rights
with such Persons and that can be sold without exceeding the Maximum Threshold
(pro rata in accordance with the number of Registrable Securities and Common
Stock or other securities which such Holders and other Persons have requested be
included in such underwritten offering, regardless of the number of Registrable
Securities and Common Stock or other securities held by each such Holder or
other Person), and



4

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

(ii) If the registration is a “demand” registration undertaken at the demand of
one or more Persons other than the Company and any Holder, (A) the Common Stock
or other securities for the account of such demanding Persons that can be sold
without exceeding the Maximum Threshold; (B) to the extent that the Maximum
Threshold has not been reached under the foregoing clause (A), the Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Threshold; and (C) to the extent that the Maximum
Threshold has not been reached under the foregoing clauses (A) and (B), the
Registrable Securities and the Common Stock or other securities proposed to be
sold for the account of Holders and other Persons that the Company is obligated
to register pursuant to any written contractual piggyback registration rights
with such Persons and that can be sold without exceeding the Maximum Threshold
(pro rata in accordance with the number of Registrable Securities and Common
Stock or other securities which such Holders and other Persons have requested be
included in such underwritten offering, regardless of the number of Registrable
Securities and Common Stock or other securities held by each such Holder or
other Person).

(c) Selection of Underwriters.  If any Piggyback Registration is an underwritten
primary offering, the investment banker(s) and manager(s) for the offering shall
be selected by the Company.

3. Market Standoff Agreement.

(a) Notwithstanding anything contained herein to the contrary, the Company may
delay the filing of any registration statement and may withhold any and all
efforts to cause such registration statement to be become effective if the
Company determines in good faith that such registration will (i) materially and
adversely interfere with or affect the negotiation or consummation of any actual
or pending material transaction that is being contemplated by the Company
(whether or not a final decision has been made to undertake such transaction),
or (ii) otherwise have a Material Adverse Effect on the Company provided,
however, that the Company may not exercise such right to delay or to withhold
efforts more than once in any consecutive 12 month period or for more than
ninety (90) days. Without in any way limiting the foregoing, if the Company
exercises its right to delay or to withhold efforts pursuant to this
Section 3(a), then the Company shall use commercially reasonable efforts to have
the applicable registration statement filed or declared effective, as the case
may be, at the earliest practicable date after the Company’s bases for delaying
or withholding its efforts are no longer applicable.

(b) The Company (i) shall not effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the period beginning on the date the
Company receives a request for an underwritten offering from Holders of a
majority of the then outstanding Registrable Securities and continuing until one
hundred eighty (180) days after the completion of such underwritten offering,
unless the underwriters managing the underwritten offering otherwise agree after
consultation with a majority of the Registrable Securities included in such
underwritten offering, and (ii) shall cause each executive officer and director
of the Company and each holder of its Common Stock, or any securities
convertible into or exchangeable or exercisable for such Common Stock, purchased
from the Company at any time after the date of this Agreement (other than in a
registered public offering) to agree not to effect any public sale or
distribution (including sales pursuant to Rule 144



5

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

under the Securities Act) of any such securities during such period (except as
part of such underwritten registration, if otherwise permitted), unless the
underwriters managing the registered public offering otherwise agree.

(c) Each Holder of Registrable Securities agrees that in connection with any
public offering of the Company’s equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, and upon
the request of the managing underwriter(s) in such offering, such Holder shall
not, without the prior written consent of such managing underwriter(s), during
the period commencing on the date that is ten (10) days prior to the completion
of such offering and continuing until one hundred eighty (180) days after the
commencement of an underwritten offering, (i) offer, pledge, sell, contract to
sell, grant any option or contract to purchase, purchase any option or contract
to sell, hedge the beneficial ownership of, or otherwise dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into,
exercisable for, or exchangeable for shares of Common Stock (whether such shares
or any such securities are then owned by the Holder or are thereafter acquired),
or (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise.  The foregoing provisions of this Section 3(c) shall not apply to
sales of Registrable Securities to be included in such offering pursuant to
Sections 1 and 2, and shall be applicable to the holders of Registrable
Securities only if all executive officers and directors of the Company and each
holder of its Common Stock, or any securities convertible into or exchangeable
or exercisable for such Common Stock, purchased from the Company at any time
after the date of this Agreement are subject to the same restrictions.  Each
holder of Registrable Securities agrees to execute and deliver such other
agreements as may be reasonably requested by the Company or the managing
underwriter which are consistent with the foregoing or which are necessary to
give further effect thereto.  Notwithstanding anything to the contrary contained
in this Section 3(c), each holder of Registrable Securities shall be released,
pro rata, from any lock-up agreement entered into pursuant to this Section 3(c)
in the event and to the extent that the managing underwriter or the Company
permits any discretionary waiver or termination of the restrictions of any
lock-up agreement pertaining to any executive officer, director or other holder
of Common Stock.

4. Registration Procedures.

(a) Whenever any Holder has requested that any Registrable Securities be
registered pursuant to this Agreement, the Company shall use its commercially
reasonable efforts to effect the registration and the sale of such Registrable
Securities in accordance with the Holder’s intended method of disposition
thereof, and, pursuant thereto, the Company shall:

(i) (A) prepare and file with the Securities and Exchange Commission a
Registration Statement with respect to such Registrable Securities as soon as
reasonably practicable, but in any event within thirty (30) days, if a
Short-Form Registration, and forty-five (45) days, if a Long-Form Registration,
following the date of a demand for registration pursuant to Section 1(a) or
Section 1(b) of this Agreement, as applicable, and (B) use its commercially
reasonable efforts to cause such Registration Statement (1) to become effective
as soon as practicable, and in any event within thirty (30) days, if the
Securities



6

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

and Exchange Commission indicates it will not review the Registration Statement,
and ninety (90) days, if the Securities and Exchange Commission indicates it
will review the Registration Statement (provided that, in the event the SEC
indicates it will review such Registration Statement and the SEC’s response in
connection with such review is not received by the Company within thirty
(30) days of filing such Registration Statement, such ninety (90) day period
shall be tolled until such SEC response is received by the Company), following
the date of filing such Registration Statement (provided that, before filing a
Registration Statement or prospectus, or any amendments or supplements thereto,
the Company shall furnish to one (1) counsel selected by Holders of a majority
of the Registrable Securities proposed to be included therein copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel) and (2) to remain effective and in compliance with
the provisions of the Securities Act for a period of not less than one hundred
eighty (180) days in order to permit the disposition of all Registrable
Securities (and any other securities, if applicable) covered by such
Registration Statement have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement or such
securities have been withdrawn; 

(ii) respond to written comments received from the Securities and Exchange
Commission upon a review of any Registration Statement in a timely manner;

(iii) promptly notify each Holder of the effectiveness of each Registration
Statement filed hereunder; by 9:30 a.m. (New York time) on the second Business
Day following such effectiveness, file with the Securities and Exchange
Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement; and prepare and file with the Securities and Exchange Commission such
amendments and supplements to such Registration Statement and the prospectus
used in connection therewith, and otherwise take such actions, as may be
necessary to keep such Registration Statement effective until the earlier of (A)
the date as of which each Holder may sell all of the Registrable Securities
covered by such Registration Statement pursuant to Rule 144 under the Securities
Act without limitation, restriction or condition thereunder, and (B) the date on
which all of such Registrable Securities have been disposed of by each Holder,
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement;

(iv) promptly furnish to each Holder such number of copies of such Registration
Statement, each amendment and supplement thereto, the prospectus included in
such Registration Statement (including each preliminary prospectus) and such
other documents as the Holders may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by each Holder;

(v) if applicable, use its commercially reasonable efforts to register or
qualify the shares covered by such Registration Statement under such other
securities or blue sky laws of such jurisdictions as each Holder shall
reasonably request and do any and all other acts and things which may be
reasonably necessary or advisable to enable each



7

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

Holder to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such Holder (provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (B) subject itself
to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction);

(vi) notify each Holder at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading, and, as expeditiously as possible
following the happening of such event, prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

(vii) without limiting any obligations of the Company under the Purchase
Agreement, use its commercially reasonable efforts to (x) cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or (y)
if such listing is not then permitted, or no similar securities issued by the
Company are then so listed, secure a designation and quotation of all of the
Registrable Securities covered by each Registration Statement on the OTC
Bulletin Board;

(viii) provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;

(ix) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the Holders or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including effecting a stock split or
a combination of shares);

(x) make available for inspection by any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other agent retained by any such seller or underwriter, all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
Registration Statement;

(xi) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act



8

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

and Rule 158 thereunder, and which requirement will be deemed satisfied if the
Company timely files complete and accurate information on Forms 10-Q and 10-K
and Current Reports on Form 8-K under the Exchange Act and otherwise complies
with Rule 158 under the Securities Act;

(xii) in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Common Stock included in such Registration Statement for sale in any
jurisdiction, the Company shall promptly notify each Holder and use its
commercially reasonable efforts promptly to obtain the withdrawal of such order;

(xiii) use its commercially reasonable efforts to cause such Registrable
Securities covered by such Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the Holders thereof to consummate the disposition of such Registrable
Securities;

(xiv) permit any Holder who, in the reasonable judgment of the Company upon the
advice of counsel, might be deemed to be an underwriter or controlling person of
the Company, and, if applicable, any underwriter, a cold comfort letter from the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as the Holders
of a majority of the Registrable Securities being sold reasonably request; and

(xv) cooperate with each Holder and any broker or dealer through which any such
Holder proposes to sell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by such Holder.

(b) Each Holder that requested that any Registrable Securities be registered
pursuant to this Agreement shall deliver to the Company such requisite
information with respect to itself and its Registrable Securities as the Company
may reasonably request for inclusion in the Registration Statement (and the
prospectus included therein) as is necessary to comply with all applicable rules
and regulations of the Securities and Exchange Commission, and that it will
promptly notify the Company of any material changes in the information set forth
in the Registration Statement furnished by or regarding the Holder or its plan
of distribution.

(c) The Holders shall not effect sales of the shares covered by the Registration
Statement (i) prior to the withdrawal of any stop order suspending the
effectiveness of the Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the registration or
qualification of any Registrable Securities included in the Registration
Statement for sale in any jurisdiction where such shares had previously been
registered or qualified or (ii) after receipt of facsimile or other written
notice from the Company instructing such Holders to suspend sales to permit the
Company to correct or update the Registration Statement or prospectus until such
Holder receives copies of a supplemented or amended prospectus that corrects the
misstatement(s) or omission(s) referred to above and receives notice that any
required post­effective amendment has become effective.  Such Holder agrees that
it will immediately discontinue offers and sales of Registrable Securities under
the Registration



9

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

Statement until such Holder receives copies of a supplemented or amended
prospectus that corrects the misstatement(s) or omission(s) referred to above
and receives notice that any post­effective amendment has become effective.

(d) Notwithstanding anything herein to the contrary, the Company shall have the
right to suspend the use of a Registration Statement for a period of not greater
than forty-five (45) consecutive days and for not more than ninety (90) days in
any twelve (12) month period (“Blackout Period”), if, in the good faith opinion
of the Board of Directors of the Company, after consultation with counsel,
material, nonpublic information exists, including without limitation the
proposed acquisition or divestiture of assets by the Company, a strategic
alliance or a financing transaction involving the Company or the existence of
pending material corporate developments, the public disclosure of which would be
necessary to cause the Registration Statement to be materially true and to
contain no material misstatements or omissions, and in each such case, where, in
the good faith opinion of the Board of Directors, such disclosure would be
reasonably likely to have a Material Adverse Effect on the Company or on the
proposed transaction.  The Company must give the Holders prompt written notice
if a Blackout Period will occur and such notice must be acknowledged in writing
by Holders.  Upon the conclusion of a Blackout Period, the Company shall provide
the Holders written notice that the Registration Statement is again available
for use.

5. Registration Expenses.  All expenses (other than Selling Expenses) incident
to the Company’s performance of or compliance with this Agreement, including
without limitation all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, printing expenses, messenger and
delivery expenses, fees and disbursements of custodians, and fees and
disbursements of counsel for the Company and independent certified public
accountants, underwriters (excluding fees, discounts and commissions) and other
persons retained by the Company, and reasonable fees and expenses of one counsel
for the Holders in connection with any Demand Registration or Piggyback
Registration (all such expenses being herein called “Registration Expenses”),
shall be borne by the Company.  The Company shall not be liable for any Selling
Expenses.  As used herein, the term “Selling Expenses” shall mean, collectively,
any selling commissions, discounts or brokerage fees.  Selling Expenses shall be
borne by the respective seller thereof, in proportion to the respective number
of shares of Registrable Securities sold by each of them.

6. Holder’s Obligations.  Each Holder covenants and agrees that, in the event
the Company informs such Holder in writing that it does not satisfy the
conditions specified in Rule 172 and, as a result thereof, such seller is
required to deliver a prospectus in connection with any disposition of
Registrable Securities, it will comply with the prospectus delivery requirements
of the Securities Act as applicable to it (unless an exemption therefrom is
available) in connection with sales of Registrable Securities pursuant to the
Registration Statement, and shall sell the Registrable Securities only in
accordance with a method of distribution described in the Registration
Statement.

7. Indemnification.

(a) The Company shall indemnify, to the extent permitted by applicable law, each
Holder, its officers, directors, partners, managers, members, investment
managers,



10

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

employees, agents and representatives, and each Person who controls each Holder
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) against all losses, claims, damages, liabilities and expenses
(including reasonable legal expenses) arising out of or based upon (i) any
untrue or alleged untrue statement of material fact contained in (or
incorporated by reference therein) any Registration Statement, free writing
prospectus, prospectus or preliminary prospectus, filing under any state
securities (or blue sky) law or any amendment thereof or supplement thereto or
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other law, including any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement, or (iii) any breach or
violation of this Agreement by the Company; provided, however, that the Company
shall not be liable to any such indemnified party in any such case to the extent
that (A) such claim arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in (or incorporated by
reference therein) any Registration Statement, free writing prospectus,
prospectus or preliminary prospectus, filing under any state securities (or blue
sky) law or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact in reliance upon and in conformity with
information furnished to the Company in writing by or on behalf of a Holder or
its representatives by or on behalf of such Holder expressly for use therein, or
(B) such claim is related to the use by a Holder or underwriter, if any, of an
outdated or defective prospectus after such party has received written notice
from the Company that such prospectus is outdated or defective.  In connection
with an underwritten offering, the Company shall indemnify such underwriters,
their officers and directors and each Person who controls such underwriters
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the holders of Registrable Securities.

(b) Each Holder shall, severally and not jointly, to the extent permitted by
applicable law, indemnify the Company, its directors and officers and each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), to the fullest extent
permitted by applicable law, against any losses, claims, damages, liabilities
and expenses (including reasonable legal expenses) arising out of or based upon
(i) any untrue or alleged untrue statement of material fact contained in (or
incorporated by reference therein) the Registration Statement, free writing
prospectus, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements herein not
misleading, but only to the extent that such untrue statement or omission was
made in reliance upon and in conformity with any information furnished in
writing to the Company by such Holder or its representatives by or on behalf of
such Holder expressly for use therein; provided that each Holder shall be liable
under this Section 7(b) of this Agreement (and otherwise) for only up to the
gross amount of proceeds actually received by each Holder as a result of the
sale of Registrable Securities pursuant to the Registration Statement giving
rise to such indemnification obligation except in the case of fraud or willful
misconduct by such Holder.

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party)



11

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

and (ii) unless, in the Company’s reasonable judgment, a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party.  After written notice
from the indemnifying party to the indemnified party of its election to assume
the defense of such claim, the indemnifying party shall not be subject to any
liability for any settlement subsequently made by the indemnified party without
its consent (but such consent shall not be unreasonably withheld, conditioned or
delayed).  An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless, in the reasonable
judgment of the Company, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which case the indemnifying party shall be liable for the fees and
expenses of one additional firm of attorneys with respect to the indemnified
parties.  The indemnifying party shall keep the indemnified party reasonably
apprised at all times as to the status of the defense or any settlement
negotiations with respect to such claim.  No indemnifying party shall, without
the prior written consent of the indemnified party, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a full release from all liability with respect to such
claim.

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director, partner, manager, member, investment
manager, employee, agent, representative or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities.  The
indemnity agreements contained herein shall be in addition to (i) any cause of
action or similar right of the indemnified party against the indemnifying party
or others, and (ii) any liabilities to which the indemnifying party may be
subject pursuant to the law.

(e) If the indemnification provided for in this Section 7 of this Agreement is
unavailable to or is insufficient to hold harmless an indemnified party under
the provisions above in respect to any losses, claims, damages or liabilities
referred to therein, then the indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which is guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) in connection with such sale shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation, and (ii) contribution by each Holder shall be limited to the
net amount of proceeds actually received by such Holder from the sale of such
Registrable Securities pursuant to the applicable Registration Statement, less
the amount of any damages that such Holder has otherwise been required to pay in
connection with such sale.

8. Reports under the Exchange Act.  With a view to making available to each
Holder the benefits of Rule 144 under the Securities Act or any other similar
rule or regulation of the Securities and Exchange Commission that may at any
time permit a Holder to sell securities of the Company to the public without
registration (“Rule 144”), at all times during which there are Registrable
Securities outstanding that have not been previously (i) sold to or through a
broker or dealer or underwriter in a public distribution or (ii) sold in a
transaction exempt from the



12

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

registration and prospectus delivery requirements of the Securities Act under
Section 4(1) thereof, in the case of either clause (i) or clause (ii) in such a
manner that, upon the consummation of such sale, all transfer restrictions and
restrictive legends with respect to such shares are removed upon the
consummation of such sale, the Company agrees to use its commercially reasonable
efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the Securities and Exchange Commission in a timely manner all
reports and other documents required of the Company under the Exchange Act, so
long as the Company remains subject to such requirements and the filing of such
reports and other documents is required for the applicable provisions of Rule
144; and

(c) furnish to each Holder, promptly upon request so long as such Holder owns
Registrable Securities, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144 and the Exchange Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit each Holder to sell such
securities pursuant to Rule 144 without registration.

9. Preservation of Rights.  Without the prior written consent of a majority of
the then outstanding Registrable Securities, the Company shall not, on or after
the date of this Agreement, (i) grant any registration rights to third parties
which are more favorable than or inconsistent with the rights granted hereunder,
or (ii) enter into any agreement, take any action, or permit any change to
occur, with respect to its securities that is inconsistent with or violates or
subordinates the rights expressly granted to each Holder in this Agreement, such
as (A) affecting the ability of each Holder to include the Registrable
Securities in a registration undertaken pursuant to this Agreement or (B)
affecting the marketability of such Registrable Securities in any such
registration (including effecting a stock split or a combination of shares).

10. Confidentiality.  Each  Holder shall, and shall cause its Affiliates and
representatives to, keep confidential any information (including oral, written
and electronic information) concerning the Company, its Subsidiaries or its
Affiliates that may be furnished to the  Holders or their respective Affiliates
or representatives by or on behalf of the Company or any of its representatives
(collectively referred to as the “Confidential Information”); provided that the
Confidential Information shall not include information that (a) was or becomes
available to the public other than as a result of a disclosure by such Holder or
any of its Affiliates or representatives in violation of this Section 10, (b)
was or becomes available to such  Holder or any of its Affiliates or
representatives from a source other than the Company or its representatives;
provided that such source is believed by such Holder not to be disclosing such
information in violation of an obligation of confidentiality (whether by
agreement or otherwise) to the Company or any of its Affiliates, (c) at the time
of disclosure is already in the possession of such Holder or any of its
Affiliates or representatives; provided that such information is believed by
such Holder not to be subject to an obligation of confidentiality (whether by
agreement or otherwise) to the Company, or (d) was independently developed by
such Holder or any of its Affiliates or representatives without use of any
Confidential Information. The  Holders and the Company agree that Confidential
Information may be disclosed by the Holders solely (i) to their Affiliates and
their



13

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

respective representatives and (ii) in the event that any Holder or any of its
Affiliates or representatives are requested or required by applicable Law,
Judgment or by a Governmental Entity (including by deposition, interrogatory,
request for documents, subpoena, civil investigative demand, summons or similar
process) to disclose any Confidential Information, in each of which instances,
to the extent permissible by applicable Law and reasonably practicable, such
 Holder and its Affiliates and representatives, as the case may be, shall
provide notice to the Company sufficiently in advance of any such disclosure so
that the Company shall have a reasonable opportunity to timely seek to limit,
condition or quash such disclosure; and, provided,  that, with respect to any
Affiliate of a Holder receiving Confidential Information hereunder (i) such
Affiliate will agree to keep such information confidential in accordance with
this Section 10 as though it were a party hereto and (ii) such  Holder will
remain liable for any breaches by its Affiliates of this Section 10.

11. Certificates.  Each certificate representing Registrable Securities shall
(unless otherwise permitted by the provisions of this Agreement) be stamped or
otherwise imprinted with a legend substantially similar to the following (in
addition to any legend required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC
OFFERING, AS SET FORTH IN A REGSITRATION RIGHTS AGREEMENT, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.

The Holders consent to the Company making a notation on its records and giving
instructions to any transfer agent of the Registrable Securities in order to
implement the restrictions on transfer established in this Section 11.

12. Definitions.

“Affiliate” means with respect to any Person (i) any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, (ii) any executive officer or general
partner of such Person and (iii) any legal entity for which such Person acts as
executive officer or general partner, and “control” for these purposes means the
direct or indirect power to direct or cause the direction of the management and
policies of another Person, whether by operation of law or regulation, through
ownership of securities, as trustee or executor or in any other manner.

“Business Day” means any day on which the principal offices of the Securities
and Exchange Commission in Washington, DC are open to accept filings.

“Commission Guidance” means (i) any publicly available written guidance or rule
of general applicability of the Securities and Exchange Commission staff or (ii)
written comments, requirements or requests of the Securities and Exchange
Commission staff to the Company in connection with the review of a Registration
Statement.

“Common Stock” means the common stock, $0.01 par value per share, of the
Company, and includes all securities of the Company issued or issuable with
respect to such securities by



14

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

way of a stock split, stock dividend, or in exchange for or upon conversion of
such shares or otherwise in connection with a combination of shares,
distribution, recapitalization, merger, consolidation or other corporate
reorganization.

“Demand Registration” means a Short­Form Registration or a Long­Form
Registration.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, and any agency or
authority succeeding to the functions thereof.

“Holder” means (i) each holder of Registrable Securities and (ii) any Affiliate
of such a holder that is a direct or indirect transferee of Registrable
Securities.

“Material Adverse Effect” has the meanings set forth in the Purchase Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof).

“Registrable Securities” means the Common Stock owned by the Investor or its
Affiliates on the date hereof and any Common Stock that has been or will be
issued upon conversion of the Preferred Stock or the exercise of the Warrants
(as defined in the Purchase Agreement), together with any shares of Common Stock
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.  For purposes
of this Agreement, a Person shall be deemed to be a holder of Registrable
Securities whenever such Person has the right to acquire such Registrable
Securities (upon conversion or exercise, in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected.  As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (A) a Registration Statement covering
such securities has been declared effective by the Securities and Exchange
Commission and such securities have been disposed of pursuant to such effective
Registration Statement, (B) such securities are sold under circumstances in
which all of the applicable conditions of Rule 144 (or any similar provisions
then in force) under the Securities Act are met, (C) such securities are
eligible for sale by the Holder without registration pursuant to Rule 144 (or
any similar provisions then in force) under the Securities Act without
limitation thereunder on volume or manner of sale, (D) such securities are
otherwise transferred and such securities may be resold without limitation or
subsequent registration under the Securities Act or (E) such securities shall
have ceased to be outstanding.

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments, and supplements to such
Registration Statement, including post­effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.





15

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

“Securities and Exchange Commission” means the United States Securities and
Exchange Commission, and any governmental body or agency succeeding to the
functions thereof.

13. Miscellaneous.

(a) Remedies.  Each Party shall be entitled to enforce its rights under any
provision of this Agreement specifically to recover damages caused by reason of
any breach of any provision of this Agreement and to exercise all other rights
granted by applicable law.  The Parties agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and that any Party may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction (without posting any bond or other security)
for specific performance and for other injunctive relief in order to enforce or
prevent violation of the provisions of this Agreement.

(b) Termination.  All rights and obligations of the Company hereunder other than
pursuant to Sections 5 and 7 hereof shall terminate on the date on which no
Registrable Securities are outstanding.

(c) Amendments and Waivers.  Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only upon the prior written
consent of the Company Holders of a majority of the then outstanding Registrable
Securities and any Holder that would be materially and disproportionately
affected by such an amendment or waiver.  The failure of any party to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

(d) Assignment; No Third-Party Beneficiaries.  This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part.  This Agreement and the rights, duties and
obligations of the Holders hereunder may be freely assigned or delegated by such
Holder in conjunction with and to the extent of any transfer of Registrable
Securities.  This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the Parties and their respective permitted
successors and assigns; provided, however, that no such transfer or assignment
shall be binding upon or obligate the Company to any such assignee, and no such
assignee shall be deemed a Holder hereunder, unless and until the Company shall
have received written notice of such transfer or assignment as herein provided
and a written agreement of the assignee to be bound by the provisions of this
Agreement.  This Agreement is not intended to confer any rights or benefits on
any Persons that are not party hereto other than as expressly set forth in
Section 7 and this Section 11(d).  Nothing herein shall be interpreted as
limiting any restrictions on transfer otherwise applicable to Registrable
Securities, whether by under applicable law or other written agreement to which
a Holder is bound.

(e) Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision



16

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

of this Agreement is held to be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

(f) Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each Party to this
Agreement and delivered to the other Party, it being understood that all Parties
need not sign the same counterpart.  Signatures delivered by electronic methods
shall have the same effect as signatures delivered in person.

(g) Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(h) Governing Law; Waiver of Jury Trial.  This Agreement shall be governed by
and construed in accordance with the internal laws of New York applicable to
parties residing in New York, without regard to applicable principles of
conflicts of law.  Each Party irrevocably consents to the exclusive jurisdiction
of any court located within New York County, New York, in connection with any
matter based upon or arising out of this Agreement or the matters contemplated
hereby and it agrees that process may be served upon it in any manner authorized
by the laws of the State of New York for such Persons and waives and covenants
not to assert or plead any objection which it might otherwise have to such
jurisdiction and such process.  EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12(h).

(i) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered: (i) upon receipt, if delivered personally;
(ii) three (3) Business Days after being mailed by registered or certified mail,
postage prepaid, return receipt requested; (iii) one (1) Business Day after it
is sent by commercial overnight courier service; or (iv) upon transmission, if
sent via facsimile or electronic mail with confirmation of receipt to the
Parties to this Agreement at the addresses set forth in the Purchase Agreement
(or at such other address for a Party as shall be specified upon like notice).



17

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

(j) Rules of Construction.  The Parties agree that they have each been
represented by counsel during the negotiation, preparation and execution of this
Agreement (or, if executed following the date hereof by counterpart, have been
provided with an opportunity to review the Agreement with counsel) and,
therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

(k) Interpretation.  This Agreement shall be construed in accordance with the
following rules: (i) the terms defined in this Agreement include the plural as
well as the singular; (ii) all references in the Agreement to designated
“Sections” and other subdivisions are to the designated sections and other
subdivisions of the body of this Agreement; (iii) pronouns of either gender or
neuter shall include, as appropriate, the other pronoun forms; (iv) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section or other
subdivision; and (v) the words “includes” and “including” are not limiting.

[Remainder of page intentionally left blank. Signature pages follow.]

 

18

CPAM: 10017180.3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

﻿

PEAK RESORTS, INC.

By:/s/ Timothy D. Boyd

Name:Timothy D. Boyd

Title:President and CEO

﻿

CAP 1 LLC

By:/s/ Stephen A. Ives

Name:Stephen A. Ives

Title:Vice-President

﻿

﻿

Registration Rights Agreement

﻿



 

CPAM: 10017180.3    

--------------------------------------------------------------------------------